DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 2 recites the broad recitation “from 20 to 600 ppm”, and the claim also recites “preferably from 50 to 400 ppm” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there 

In the present instance, claim 4 recites the broad recitation “greater than 60%”, and the claim also recites “preferably greater than 70%, for example greater than 80%” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

In the present instance, claim 5 recites the broad recitation “is less than 30%”, and the claim also recites “advantageously less than 25%, for example less than 15%, especially less than 5%, or even less than 2%” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

In the present instance, claim 6 recites the broad recitation “from 1000 to 6000 g/mol”, and the claim also recites “advantageously from 1300 to 5000 g/l, for example ranging from 1000 to 3600 g/mol or from 3600 to 6000 g/mol” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there 

In the present instance, claim 7 recites the broad recitation “greater than or equal to 2500 g/mol”, and the claim also recites “for example ranging from 2500 to 6000 g/mol” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Allowable Subject Matter
Claims 1, 3 and 8-15 are allowed.
US5424418 teaches a soluble glucose polymer having a content of reducing sugars of the less .5%. 
Further, ‘418, col. 9, teaches batches d and another portion of batch e were then subjected to catalytic hydrogenation under the following conditions: temperature 140 C., duration 6 hours, RANEY nickel catalysis, hydrogen pressure 50 bars, concentration 30%, pH 8.0. 
This reference does not teach a step of modification of the pH by addition of a base wherein at the end of this step having a pH ranging from 8.5 to 11 followed by a step of alkalinization to form the hydrogenated glucose polymer composition as claimed in claims 1 and 8. 

Examiner interprets RS to mean reducing sugars. 
There is no motivation in ‘418 to modify the method to obtain the hydrogenated glucose polymer composition as claimed in claim 1. 

US5573794 teaches a process for treating a soluble glucose polymer. 
‘794, col. 5, teaches a step of catalytic hydrogenation of the glucose polymer, this hydrogenation is preferably carried out using Raney nickel at a temperature in the region of 130 to 140° C., at a pH between 4.0 and 8.0, and at a hydrogen pressure of between 20 and 200 barr. The hydrogenation, the duration of which is inversely proportional to the amount of catalyst used, is carried out at a concentration of the aqueous solution of the glucose polymer which is between 20 and 75%, until a percentage of residual reducing sugars of less than 0.5%, preferably of less than 0.25% and even more preferably of less than 0.15%, is obtained.
This reference does not teach a step of modification of the pH by addition of a base wherein at the end of this step having a pH ranging from 8.5 to 11 followed by a step of alkalinization to form the hydrogenated glucose polymer composition as claimed in claims 1 and 8. 
Further, this reference does not teaches a hydrogenated glucose polymer composition comprising a total fiber content of greater than 50% and an amount of reducing sugars by dry weight RS of less than 800 ppm as claimed in claim 1. 

There is no motivation in ‘794 to modify the method to obtain the hydrogenated glucose polymer composition as claimed in claim 1. 

US20030096055 teaches soluble hydrogenated starch derivatives. 
‘055 teaches soluble hydrogenated starch derivatives containing nondigestible dietary fibre, characterized in that they have an ICUMSA coloration value reduced by at least 50%, and a reducing sugar content reduced by at least 30%, and to their method of preparation.
‘055, paragraphs 72-73 of the PGPUB, teaches the operation should be advantageously carried out with a product having a dry matter content of between 10 and 40% on a dry basis, preferably of between 15 and 25% on a dry basis, the hydrogenation then being preferably performed at a temperature of between 30 and 90° C. Advantageously, the hydrogenation is performed at a pressure of between 1 and 50 bar.
‘055, paragraphs 60-61 of the PGPUB, teaches the applicant company proposes derived products which have an ICUMSA coloration of at most 800 units, preferably of at most 750 units, and a reducing sugar content which is certainly reduced, but is at least 6% on a dry basis. 0061. It is observed, moreover, that their insoluble fibre level is unchanged, and remains of the order of 25%.
Further, this reference does not teaches a hydrogenated glucose polymer composition comprising a total fiber content of greater than 50% and an amount of reducing sugars by dry weight RS of less than 800 ppm as claimed in claim 1. 

There is no motivation in ‘794 to modify the method to obtain the hydrogenated glucose polymer composition as claimed in claim 1. 

Claims 2 and 4-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        3/16/2021